906 So. 2d 1107 (2005)
Darryl L. HARRIS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D03-2112.
District Court of Appeal of Florida, Fourth District.
March 9, 2005.
Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Heidi L. Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Darryl Harris appeals his sentence as an habitual felony offender. At the sentencing hearing, the state offered two convictions in support of the habitual felony offender sentence  carrying a concealed firearm and dealing in stolen property. Although these felony convictions were imposed on the same day by the same judge, the record does not reflect whether they were imposed as part of the same sentencing proceeding.
We remand to the circuit court for further proceedings. If the court finds that the two sentences were imposed at different sentencing proceedings, then the habitual offender sentence may stand. However, if the court finds that both sentences were imposed in the same sentencing proceeding, then Richardson v. State, 884 So. 2d 950 (Fla. 4th DCA 2003) applies, and the convictions are insufficient to justify habitual felony offender status and Harris must be resentenced. See Ross v. State, No. 4D03-3838, ___ So.2d ___, 2005 WL 475553 (Fla. 4th DCA Mar.2, 2005).
We again certify conflict with McCall v. State, 862 So. 2d 807 (Fla. 2d DCA 2003).
KLEIN, GROSS and MAY, JJ., concur.